         Case: 3:20-cv-00338-JZ Doc #: 1 Filed: 02/14/20 1 of 4. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                     Western Division

 CAROL MCMURRAN, et al.,

               Plaintiffs,                         CASE NO. 3:20-cv-338

                                                   JUDGE
 vs.

 NATIONAL RAILROAD PASSENGER
 CORPORATION d/b/a AMTRAK.

               Defendant.


                                 NOTICE OF REMOVAL

 ***************************************************************************

       Removing party, Defendant National Railroad Passenger Corporation d/b/a Amtrak

(hereinafter “Amtrak”), by and through its undersigned counsel, respectfully states that:

1. Removing party is the only named defendant in the above-named action.

2. On December 11, 2019, the above-referenced action was commenced against removing party

   in the Court of Common Pleas of Lucas County, Ohio, and is now pending in such court as

   case number G-4801-CI-0201904724-000.

3. Plaintiffs are citizens and residents of the State of New Jersey and Defendant Amtrak is

   considered a citizen only of the District of Columbia pursuant to 49 U.S.C. § 24301(b).

4. Defendant Amtrak is a corporation created by an Act of Congress and more than half of its

   capital stock shares are owned by the government of the United States of America.

5. Pursuant to 49 U.S.C. § 24301(b), “Amtrak shall accept service of process by certified mail

   addressed to the secretary of Amtrak at its principal office and place of business.” It also
         Case: 3:20-cv-00338-JZ Doc #: 1 Filed: 02/14/20 2 of 4. PageID #: 2




   provides, “The principal office and place of business of Amtrak are in the District of

   Columbia.” (A copy of 49 U.S.C. § 24301 is attached hereto as Exhibit A).

6. Amtrak’s website reiterates that federal law requires parties to serve Amtrak by certified mail

   to: Eleanor D. Acheson Chief Legal Officer, General Counsel & Corporate Secretary, 1

   Massachusetts Avenue NW, Washington, D.C. 20001. (See “Service of Legal Documents”

   AMTRAK, https://assistive.amtrak.com/h5/assistive/r/www.amtrak.com/about-amtrak/service-

   of-legal-documents.html (last accessed February 14, 2020) attached hereto as Exhibit B).

7. On December 17, 2019, certified mail containing a copy of the Complaint and Summons for

   the above-referenced matter was delivered to the Amtrak station at 415 Emerald Ave., Toledo,

   Ohio 43604 and signed for by one Peter Dieringer, an unauthorized representative. (See

   Exhibit C attached hereto).

8. On February 13, 2020, in a telephone conversation with Plaintiffs’ counsel’s office, an Amtrak

   claims representative, Ana Robertson, learned that suit had been filed on December 12, 2019.

   Following that conversation, Plaintiffs’ counsel’s office e-mailed a copy of the summons,

   complaint, and certified mail card to claims representative Robertson at her office in Beech

   Grove, Indiana. (See email correspondence attached hereto as Exhibit D).

9. Amtrak now has knowledge of the lawsuit and has obtained a copy of the summons and

   complaint. However, service of process is deficient and insufficient.

10. This notice is filed with this court within 30 days after delivery to the removing party of the

   Summons and Complaint in the above-referenced action.

11. The above-referenced matter is a civil action for negligence resulting from an alleged breach

   by defendant of its duties as a passenger railroad service. Although not specifically outlined in




                                                2
         Case: 3:20-cv-00338-JZ Doc #: 1 Filed: 02/14/20 3 of 4. PageID #: 3




   the Complaint, Defendant believes the amount-in-controversy to exceed the statutory

   minimum for invoking federal diversity jurisdiction.

12. This court has original federal question jurisdiction of the above-referenced action pursuant to

   28 U.S.C. §§ 1331, 1349, and therefore the action may be removed to this court pursuant to 28

   U.S.C. § 1441(b).

13. This court also has original diversity jurisdiction of the above-referenced action pursuant to 28

   U.S.C. § 1332, and therefore the action may be removed to this court pursuant to 28 U.S.C. §

   1441(a).

14. Copies of all state court process, pleadings, and orders in the above-referenced action are

   attached hereto as Exhibits C, E & F.

15. On the date set forth below, a copy of this notice is being served on Plaintiffs’ attorney. On

   that same date, a copy of this notice is also being filed with the Clerk of the Lucas County

   Court of Common Pleas, the forum in which the action was commenced.

       WHEREFORE, removing party requests that the above-referenced action be removed

from the Lucas County Court of Common Pleas to this Court.



                                              Respectfully submitted,

                                                  s/Richard F. Ellenberger
                                              Richard F. Ellenberger (0016463)
                                              Thomas J. Kirkham (0098865)
                                              ANSPACH MEEKS ELLENBERGER LLP
                                              300 Madison Ave., Suite 1600
                                              Toledo, Ohio 43604
                                              Tel: (419) 246-5757
                                              Fax: (419) 321-6979
                                              rellenberger@anspachlaw.com
                                              tkirkham@anspachlaw.com
                                              Attorneys for Defendant




                                                 3
         Case: 3:20-cv-00338-JZ Doc #: 1 Filed: 02/14/20 4 of 4. PageID #: 4




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 14th day of February, 2020, a copy of the foregoing has been

served on the Clerk of the Lucas County Court of Common Pleas and on Plaintiffs, through their

named counsel, by regular U.S. mail at:

       Brian Reddy
       The Reddy Law Firm
       427 W. Dussel Drive
       Maumee, Ohio 43537
       Counsel for Plaintiffs




                                                    Respectfully submitted,


                                                       s/Richard F. Ellenberger
                                                    Richard F. Ellenberger (0016463)




                                                4
